Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered June 19, 1991, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant did not raise his objection to the adequacy of his plea allocution in the court of first instance, and, thus, failed to preserve his claim for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Walker, 185 AD2d 951, 952; People v Brown, 114 AD2d 1036; see also, People v Lopez, 71 NY2d 662). In any event, we find that the court properly accepted the defendant’s plea of guilty, as it was entered into knowingly, voluntarily, and with full understanding of the consequences (see, North Carolina v Alford, 400 US 25; People v Walker, supra; People v Brown, supra; People v Serrano, 15 NY2d 304).
We have considered the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Miller, O’Brien and Ritter, JJ., concur.